Citation Nr: 0815860	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-28 911A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right thigh 
condition.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.  

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
May 1946 and from August 1950 to November 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In December 2005, the Board denied the veteran's petition to 
reopen the claims, concluding there was no new and material 
evidence.  He appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  In a November 2007 memorandum 
decision, the Court vacated the Board's December 2005 
decision and remanded the case so the veteran could receive 
proper Veterans Claims Assistance Act (VCAA) notice, 
including in terms of what constitutes new and material 
evidence under Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court had held that VA must apprise the veteran of 
the specific reasons for the prior denial of his claim so 
that he could have an opportunity to respond by supplementing 
the record with evidence overcoming these prior shortcomings.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).

The Board has since received the file back from the Court for 
compliance with the directives specified in the memorandum 
decision.

The veteran's representative, a private attorney, recently 
submitted additional evidence in April 2008 - including a 
statement dated in that same month from A.A., M.D., 
concerning the etiology of the veteran's claimed left knee, 
headache, and back disorders.  The veteran's attorney waived 
the right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).

Primarily on the basis of this additional medical evidence, 
the Board is reopening the claims for service connection for 
the left knee, headache, and back disorders.  The Board will 
then remand these claims to the RO via the Appeals Management 
Center (AMC) for further development - including having the 
veteran undergo appropriate VA compensation examinations.  
The Board is also remanding the claim concerning his right 
thigh condition.

FINDING OF FACT

Evidence received since the October 2001 unappealed denial of 
the veteran's left knee claim, the December 1998 unappealed 
denial of his back condition claim, and the August 1995 
denial of his headache claim, is not cumulative or redundant 
of evidence previously considered, relates to unestablished 
facts necessary to substantiate these claims, and raises a 
reasonable possibility of substantiating them.

CONCLUSIONS OF LAW

1.  The October 2001 decision denying service connection for 
a left knee condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  
 

2.  The December 1998 decision denying service connection for 
a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

3.  The August 1995 decision denying service connection for 
headaches is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

4.  However, new and material evidence has been received 
since those October 2001, December 1998, and August 1995 
rating decisions to reopen these claims for service 
connection for left knee, back, and headache disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

The VCAA revised VA's obligations to notify the veteran of 
the type of evidence needed to substantiate a claim, 
including apprising him of the evidence he is responsible for 
providing, the evidence VA will obtain for him, and giving 
him an opportunity to submit any relevant evidence in his 
personal possession.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The VCAA also requires that VA apprise the veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen previously denied, unappealed claims, the VCAA 
requires that VA apprise the veteran of the specific reasons 
for the prior denials.  

Since, however, the Board is reopening the claims at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
these claims for further development before readjudicating 
them on the underlying merits (de novo), the Board need not 
determine at this point whether there has been compliance 
with the other notice and duty to assist provisions of the 
VCAA until this additional development is completed and the 
claim reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).

The application of the Kent decision to the veteran's 
remaining claim for a right thigh condition is also addressed 
in the REMAND.

New and Material Evidence Claims

In October 2001, the RO denied the veteran's claim for 
service connection for a left knee condition because no new 
and material evidence had been submitted.  He did not appeal 
that decision.  In December 1998, the RO denied his claim for 
service connection for a back condition, also because no new 
and material evidence had been submitted, and he did not 
appeal that decision either.  In August 1995, the RO denied 
his claim for service connection for headaches.  He filed a 
timely Notice of Disagreement (NOD) and the RO issued a 
statement of the case (SOC) in August 1996, but he did not 
perfect his appeal to the Board by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  See 
38 C.F.R. § 20.200 (2007) (an appeal to the Board consist of 
a timely filed NOD and, after receipt of a SOC, a timely 
filed substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  


Therefore, those October 2001, December 1998, and August 1995 
RO decisions are final and binding on the veteran based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2007).  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  The veteran filed his petition to reopen 
these claims in February 2003.  Therefore, under the revised 
standards (effective for petitions to reopen filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claims sought to be 
opened.  It must raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2007).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

In April 2008, the veteran's attorney submitted a private 
medical opinion from Dr. A. A., also waiving the right to 
have the RO initially consider this additional evidence.  38 
C.F.R. §§ 20.800, 20.1304(c) (2007).  Dr. A. A. had reviewed 
the veteran's medical records and concluded that his left 
knee condition, back condition, and headaches were all likely 
caused by injuries sustained while serving in the military.  
Dr. A. A.'s opinion is new evidence, in that it has not been 
submitted to VA before.  It is also material evidence because 
it relates to an unestablished fact necessary to substantiate 
these claims.  38 C.F.R. § 3.156(a).  Specifically, the 
opinion indicates these conditions at issue are attributable 
to the veteran's military service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, inasmuch as there is new and material evidence, 
these claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

However, as discussed below, the Board is remanding these 
reopened claims for further development before readjudicating 
them on the underlying merits.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a left knee condition is reopened.  
To this extent, the appeal is granted.  

As new and material evidence has been submitted, the claim 
for service connection for a back condition is reopened.  To 
this extent, the appeal is granted.  

As new and material evidence has been submitted, the claim 
for service connection for headaches is reopened.  To this 
extent, the appeal is granted.  


REMAND

Service Connection Claims

As mentioned, Dr. A. A.'s April 2008 medical opinion 
indicates the veteran's left knee condition, back condition, 
and headaches are due to injury incurred in service.  
Dr. A. A. said he reviewed the veteran's records and based 
the opinion on service medical records (SMRs) and the 
veteran's history, as self-reported to Dr. A. A. and other 
physicians.  The veteran has not been provided VA 
compensation examinations for these claimed conditions to 
determine whether they were indeed caused by his military 
service.  He had VA examinations in November and December 
2000, but no etiology opinions were provided.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the elements in McLendon are met, so VA must 
provide the veteran an examination.  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Remaining New and Material Evidence Claim

The RO's August 1995 decision also denied the veteran's claim 
for service connection for a right thigh condition.  He did 
not timely appeal that decision, so it is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In its March 2003 decision, the RO did not reopen this claim, 
concluding that new and material evidence had not been 
submitted.  However, as the Court indicated in November 2007 
when vacating the Board's prior December 2005 decision, the 
veteran was not provided Kent notice of what constitutes 
"new and material" evidence, in terms of specifying the 
reasons for the prior denial so he has the opportunity to 
address these evidentiary shortcomings.  See also 38 C.F.R. 
§ 3.156(a) (2007).

Unlike the other claims for a left knee condition, back 
condition, and headaches, Dr. A. A.'s April 2008 opinion did 
not address the etiology of the veteran's right thigh 
condition, so the Board could not rely on this opinion to 
reopen this claim and thereby render the failure to provide 
Kent notice harmless error.  38 C.F.R. § 20.1102.  So the 
veteran still needs to receive this notice.

As a reminder, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA notice requirements require VA 
to send a specific notice letter to the veteran that:  
(1) notifies him of the evidence and information necessary to 
reopen the claim (i.e., describes what new and material 
evidence is); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  

Thus, the veteran must be advised of the current standard for 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) (2007).  The notice should also advise him of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim, and must 
notify him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
rating decision on the merits in August 1995.  

It equally deserves mentioning that the VCAA notice thus far 
provided has not specifically asked the veteran to provide 
any evidence in his possession pertaining to his right thigh 
condition claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  So the additional VCAA notice 
issued on remand must also make this request.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran, though, was not provided this 
required notice regarding how a downstream disability rating 
and an effective date will be assigned in the event his claim 
for service connection for a right thigh condition is 
eventually granted.  So he is also entitled to this 
additional notice before further consideration of this claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that:  
(1) notifies him of the type of evidence 
and information necessary to reopen his 
claim concerning his right thigh 
condition (i.e., describes what new and 
material evidence is under the current 
standard in effect since August 29, 2001, 
per the language of 38 C.F.R. § 3.156(a) 
(2007)); (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial of 
this right thigh condition claim on the 
merits (see Kent v. Nicholson, 20 Vet. 
App. 1 (2006)); (3) notifies him of the 
evidence and information necessary to 
substantiate each element of the 
underlying service-connection claims - 
all of them (not just the right thigh, 
but also the left knee, back, and 
headaches); and (4) asks that he provide 
any evidence in his possession pertaining 
to these claims (see Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II)).

This corrective VCAA notice also must 
include an explanation of the information 
or evidence needed to establish a 
downstream disability rating and 
effective date for these claims, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



2.  Schedule the veteran for VA 
examinations to obtain medical nexus 
opinions indicating whether it is at 
least as likely as not (50 percent or 
more probable) that his left knee 
condition, back condition, and headaches 
are attributable to his military service 
- and, in particular, to injuries he 
says he sustained.

To facilitate making this important 
determination, have the examiner review 
the claims file for the veteran's 
pertinent medical and other history - 
including a complete copy of this 
decision and remand and the recently 
submitted April 2008 opinion from Dr. A. 
A.

Inform the designated examiner(s) that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner(s) should 
discuss the rationale of the opinions, 
whether favorable or unfavorable.  If the 
examiner(s) cannot provide the requested 
opinions without resorting to 
speculation, he or she should expressly 
indicate this.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

3.  Then readjudicate the claims in light 
of any additional evidence.  There needs 
to be another determination of whether 
there is new and material evidence to 
reopen the claim for service connection 
for a right thigh condition, whereas the 
remaining claims for service connection 
for a left knee condition, 
back condition, and headaches should be 
readjudicated on the underlying merits, 
i.e., on a de novo basis, since the Board 
has reopened these latter claims.  
If the disposition remains unfavorable, 
send the veteran and his attorney a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


